                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

WAYNE ARTHUR SAKKER,

           Petitioner,

v.                              Case No:     2:16-cv-712-FtM-29MRM

SECRETARY, DOC and FLORIDA
ATTORNEY GENERAL,

           Respondents.


                          OPINION AND ORDER

      Pending before the Court is Petitioner Wayne Arthur Sakker’s

(“Petitioner”) petition for writ of habeas corpus pursuant to 28

U.S.C. § 2254 constructively filed on September 13, 2016. 1 (Doc.

#1,   “Petition”).     Petitioner   is   confined   within   the   Florida

Department of Corrections and challenges his January 5, 2012

conviction, after jury trial, for Lewd and Lascivious Molestation

on a Person Less than 12 Years of Age entered by the Twentieth

Judicial Circuit Court in Charlotte County, Florida in case number


      1Respondent submits that the Petition “reflects prison
officials received it for mailing on September 20, 2016.” (Doc.
#13 at 6). Instead, the Petition was stamped received and docketed
by the clerk on September 20, 2016. (See Doc. #1). Respondent
correctly notes that the Court applies the “mailbox rule” to habeas
petitions and considers a petition filed on the date the prisoner
“delivers the [petition] to prison authorities for mailing.”
Adams v. United States, 173 F.3d 1339, 1341 (11th Cir. 1999)
(citing Houston v. Lack, 487 U.S. 266, 275 (1988)).       Here the
Petition was date-stamped as received by prison officials on
September 13, 2016. (Doc. #1-3). Consequently, the Court deems
the Petition as filed on this date, not September 20, 2016.
2009-CF-1661.      (Id. at 1-2).      The Court ordered Respondent, the

Secretary of the Florida Department of Corrections, to show cause

why the relief sought in the Petition should not be granted (Doc.

#6).       Respondent filed a Limited Response (Doc. #13) asserting

that the Petition must be dismissed as time-barred because it was

filed beyond the one-year period of limitations set forth in 28

U.S.C. § 2244(d)(1)(A).        Petitioner elected not to file a reply

despite being afforded an extension of time to file a reply.          (See

Doc. #18).       Based upon a careful review of the pleadings and

record, the Court finds that the Petition is subject to dismissal

a time-barred.

                        I.     Procedural History

       On May 19, 2010, the State filed an Amended Information

charging Petitioner with Lewd and Lascivious Molestation on a

Person Less than 12 Years of Age. (Ex. 1 at 41). 2            After a jury

trial, Petitioner was found guilty as charged; and, on January 10,

2012 was sentenced to life in prison.         (Ex. 3).   On May 8, 2013,

the    Second    District    Court   of   Appeal   affirmed   Petitioner’s

conviction and sentence.         (Ex. 7).    Petitioner did not file a

petition for writ of certiorari with the United States Supreme

Court.




       2
       The Court will refer to the paper exhibits                filed   by
Respondent on August 25, 2017 (Doc. #16) as “Ex._.”



                                     - 2 -
       Petitioner    initially     filed     a   motion   for   post-conviction

relief pursuant to Rule 3.850 on March 19, 2014, but the motion

was stricken by the court because it failed “to include a proper

oath.”      (Ex. 13 at v).    Subsequently, on April 3, 2014, Petitioner

filed an Amended Rule 3.850 Motion for postconviction relief.

(Ex.     8).       After     an   evidentiary       hearing,    (Ex.   9),   the

postconviction denied the motion.            (Ex. 10).    The state appellate

court per curiam affirmed the denial of Petitioner’s Amended Rule

3.850 Motion (Ex. 15), and mandate issued on May 5, 2016 in case

no. 2D14-4800.        (Ex. 16).         As noted, Petitioner constructively

filed his Petition in this Court on September 13, 2016.

                                  II.    Analysis

       A.      A 28 U.S.C. § 2254 federal habeas corpus petition is
               subject to a one-year statute of limitation

       Pursuant to the requirements set forth in 28 U.S.C. § 2244,

as amended by the Antiterrorism and Effective Death Penalty Act of

1996 (“AEDPA”), a one-year period of limitation applies to the

filing of a habeas petition by a person in custody pursuant to a

state court judgment.        This limitation period runs from the latest

of:

             (A)    the date on which the judgment became final by
                    the conclusion of direct review or the
                    expiration of the time for seeking such
                    review;

             (B)    the date on which the impediment to filing an
                    application created by State action in
                    violation of the Constitution or laws of the



                                        - 3 -
                United States is removed, if the applicant was
                prevented from filing by such State action;

          (C)   the date on which the constitutional right
                asserted was initially recognized by the
                Supreme Court, if that right has been newly
                recognized by the Supreme Court and made
                retroactively   applicable  to   cases   on
                collateral review; or

          (D)   the date on which the factual predicate of the
                claim or claims presented could have been
                discovered through the exercise of due
                diligence.

28 U.S.C. § 2244(d)(1).    Here, Petitioner does not allege, nor

does it appear from the pleadings or record, that the statutory

triggers set forth in §§ 2244(d)(1)(B)-(D) apply.   Therefore, the

statute of limitations is measured from the remaining statutory

trigger, which is the date on which Petitioner's conviction became

final. 28 U.S.C. §§ 2244(d)(1)(A).

     B.   Petitioner's federal habeas corpus petition is untimely
          under 28 U.S.C. § 2244(d)(1)(A)

     Petitioner timely filed a direct appeal as provided by Florida

Rule of Appellate Procedure 9.140 (providing a defendant in a

criminal case with 30 days to file a notice of appeal), which was

denied by the State appellate court on May 8, 2013.              Thus,

Petitioner’s conviction and sentence became final on Tuesday,

August 6, 2013, ninety days after the State court’s entry of its

denial since Petitioner did not petition for a writ of certiorari.

Gonzalez v. Thaler, 565 U.S. 134, 150 (2012)(where petitioner

elects not to seek direct review by the Supreme Court his judgment



                               - 4 -
is not considered final until the time for seeking such review

expires); Rules of the Supreme Court of the United States, R. 13(3)

(90-day period commences upon the date of entry of order not

mandate).

        Consequently, the federal limitations period commenced on

August 7, 2013, and expired one year later on Thursday, August 7,

2014, absent tolling.     San Martin v. McNeil, 633 F.3d 1257, 1266

(11th Cir. 2011) (applying Fed. R. Civ. P. 6(a)(1) in computing

AEDPA’s one-year limitation period to begin to run from the day

after the day of the event that triggers the period); Downs v.

McNeil, 520 F.3d 1311, 1318 (11th Cir. 2008) (AEDPA's one year

“limitations    period   should   be   calculated   according    to   the

‘anniversary method,’ under which the limitations period expires

on the anniversary of the date it began to run.”) (citing Ferreira

v. Sec’y Dep’t of Corr., 494 F.3d 1286, 1289 n.1 (11th Cir. 2007)).

     The one-year AEDPA clock is “tolled during times in which a

‘properly filed’ application for state post-conviction relief is

‘pending.’”    Green v. Sec’y, Dep’t of Corr., 877 F.3d 1244, 1247

(11th   Cir.   2017)(citations    omitted);   see   also   28   U.S.C.   §

2244(d)(2)(“The time during which a properly filed application for

State post-conviction or other collateral review with respect to

the pertinent judgment or claim is pending shall not be counted

toward any period of limitation under this subsection.”).




                                  - 5 -
       Petitioner’s initial Rule 3.850 motion that was stricken by

the post-conviction court due to its failure to contain a proper

oath is not a “properly filed” motion; and, thus does not act to

toll the federal limitations period.    Florida law requires that a

Rule 3.850 motion be signed by the defendant himself and contain

a notarized or unnotarized oath.    See Fla. R. Crim. P. 3.987(1).

The Eleventh Circuit has “held that a Rule 3.850 motion that did

not contain the written oath required by Florida law was not

‘properly filed’   under §   2244(d)(2) and,   thus,   did   not   toll

AEDPA's one-year limitations period.”    Jones v. Sec’y Fla. Dep’t

of Corr., 499 F. App’x 945, 950 (11th Cir. 2012)(citing Hurley v.

Moore, 233 F.3d 1295, 1297–98 (11th Cir. 2000)). Therefore, 239

days elapsed on AEDPA’s clock before Petitioner “properly filed”

filed a postconviction motion, his Amended Rule 3.850 Motion (Ex.

8), which was delivered to correctional officials for mailing on

April 3, 2014.     The motion remained pending until May 5, 2016,

when mandate issued on the appeal of the denial of the motion (Ex.

16).   “In Florida, a state post-conviction motion is pending until

the appropriate appellate court issues the mandate for its order

affirming a state trial court’s denial of the motion.”         Woulard

v. Sec'y, Dep't of Corr., 707 F. App’x 631, 633 (11th Cir. 2017).

Because Petitioner filed no other State post-conviction motions,

he had 126 days, or until Thursday, September 8, 2016 to file a

timely Petition.     Thus, his Petition constructively filed on



                                - 6 -
September 13, 2016 when it was delivered to correctional officials

for mailing was filed five (5) days after the federal limitations

period had expired and is untimely.

          C. Petitioner is not entitled to equitable tolling

     The Supreme Court has recognized that the period specified in

28 U.S.C. § 2244 “is a statute of limitations, not a jurisdictional

bar,” and thus, a petitioner may be entitled to “equitable tolling

in an appropriate case.”     Cole v. Warden, Georgia State Prison,

768 F.3d 1150, 1157 (11th Cir. 2014) (citing Holland v. Florida,

560 U.S. 631, 645 (2010)).   To be entitled to equitable tolling a

petitioner must show that “(1) that he has been pursuing his rights

diligently, and (2) that some extraordinary circumstance stood in

his way and prevented timely filing.”          Holland, 560 U.S. at

649(internal   quotation   marks   omitted).     The   assessment   of

equitable tolling is made “on a case-by-case” basis, considering

“specific circumstances” and “decisions made in similar cases for

guidance.”   Hutchinson v. Florida, 677 F.3d 1097, 1098 (11th Cir.

2012).   Because equitable tolling is an extraordinary remedy, it

is “limited to rare and exceptional circumstances and typically

applied sparingly.”   Cadet v. Fla. Dep't of Corr., 742 F.3d 473,

477 (11th Cir. 2014) (internal quotation marks omitted).

     Petitioner fails to address the limitations period in his

Petition despite the form petition advising a petitioner to address

why the one-year limitations period does not bar their petition.



                               - 7 -
(Doc. #1 at 24, ¶ 18).      Respondent filed a Limited Response on

August 10, 2017 seeking dismissal of the Petition as time-barred

(Doc. #13), and this Court granted Petitioner an extension of time

until February 26, 2018 to file a reply.            (See Doc. #18).     As of

the date of this Order Petitioner has not filed a reply and the

Court   independently   finds   no    reason   in   the   record   to   excuse

Petitioner from the time bar.

     Based on the foregoing, the Court concludes that Petitioner

is not entitled to statutory or equitable tolling.             As a result,

the Petition is dismissed as time-barred pursuant to 28 U.S.C. §

2244(d).

                 III. Certificate of Appealability

     A prisoner seeking a writ of habeas corpus has no absolute

entitlement to appeal a district court's denial of his petition.

28 U.S.C. § 2253(c)(1).    Rather, a district court must first issue

a certificate of appealability (COA).          “A [COA] may issue . . .

only if the applicant has made a substantial showing of the denial

of a constitutional right.”     28 U.S.C. § 2253(c)(2).        To make such

a showing, a petitioner must demonstrate that “reasonable jurists

would find the district court's assessment of the constitutional

claims debatable or wrong,” Tennard v. Dretke, 542 U.S. 274, 282

(2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or

that “the issues presented were adequate to deserve encouragement

to proceed further,”    Miller–El v. Cockrell, 537 U.S. 322, 335–36



                                     - 8 -
(2003) (citations omitted).   Petitioner has not made the requisite

showing in these circumstances and is not entitled to a certificate

of appealability.   Because he is not entitled to a COA, he is not

permitted to proceed in forma pauperis.

     Accordingly, it is hereby

     ORDERED:

     1.    The Petition (Doc. #1) is DISMISSED WITH PREJUDICE as

time-barred.

     2.    Petitioner is DENIED a Certificate of Appealability.    To

the extent Petitioner wishes to appeal and cannot afford the filing

fee, he must file his application to proceed in forma pauperis on

appeal to the United States Court of Appeals for the Eleventh

Circuit.

     3.    The Clerk of the Court is directed to enter judgment

accordingly, terminate any pending motions, and close this case.

      DONE and ORDERED at Fort Myers, Florida, this     14th      day

of June, 2019.




SA: FTMP-1
Copies:
Counsel of Record




                                 - 9 -
